DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-20 are allowed.  The following is an examiner’s statement of reasons for allowance the prior art does not teach or fairly suggest in claim 1 and similarly in claims 10 and 17:  

1. A semiconductor device comprising: 

a core fabric configurable to comprise: 

a reconfigurable partial reconfiguration (PR) slot comprising a first physical function; 

a first circuit device assigned to the reconfigurable PR slot and having a first device persona; 

a second circuit device assigned to the reconfigurable PR slot and having a second device persona, wherein the first and second circuit devices are different circuit devices and the first and second device personas are different device personas; and 

a hardware management component to reconfigure the first physical function to expose the second device persona rather than expose the first device persona, trigger a host re-enumeration component to request a host operating system of a host to re-enumerate the first physical function to discover the second persona and replace the first device persona in the host operating system with the second device persona, disable the first circuit device from operating with the host operating system, and enable the second circuit device for operating with the host operating system.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hyun Nam whose telephone number is (571) 270-1725 and fax number is (571) 270-2725.  The examiner can normally be reached on Monday through Friday 8:30 AM to 5:00 PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HYUN NAM/Primary Examiner, Art Unit 2183